DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges Applicant’s response filed 31 May 2022 containing remarks and amendments to the claims.
Claims 15-25 are pending.  The previous rejections have been maintained.  The rejections follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2004/0096382).
Regarding claims 15-17, Smith teaches a method of sweetening a fluid comprising treating the fluid with a hemi formal created by the reaction of alcohol with aldehyde [0001], [0007-0013], [0018-0032].  Smith teaches reaction of formaldehyde [0018] with ethyl-alcohol [0019], [0022-23] would result in the claimed hemi formyl formula where R1 is unsubstituted C2 alkyl and x is 1.  Smith teaches the scavenger composition may be used in a solution of water [0045].  Smith teaches alcohols containing 1-6 hyroxy groups [0013], which would include c3 alcohol (propanol) and would result in the claimed composition.  Examiner notes that the person having ordinary skill in the art would readily recognize alcohols having 1 hydroxy groups to include propanol.  Smith teaches the aldehyde can contain 1-10 carbon atoms and can include para –formaldehyde [0010].  
Regarding claim 18, Smith teaches the fluid is selected from crude oil, natural gas, or fuels [0042].
Regarding claim 22, Smith teaches the fluid can be sewage gas (waste water) or coal gas [0042].
Regarding claim 23, Smith teaches scavenging with 0% amine and 100% reaction product [0054-0056], which Examiner considers to read on the claimed absence of nitrogen containing compounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2004/0096382) as applied to claim 15 above, and further in view of Rana (US 2017/0066977).
Regarding claim 19, Smith teaches the limitations of claim 1, as discussed above.
Smith does not explicitly disclose additional components added to the scavenging process. 
However, Rana teaches a similar process for scavenging.  Rana teaches that it is conventional to combine additives including asphaltene inhibitors, paraffin inhibitors, corrosion inhibitors, emulsifiers, water clarifiers, dispersants, emulsion breakers, hydrogen sulfide scavengers, gas hydrate inhibitors, surfactants, dispersants, solvents, and combinations thereof into scavenging processes [0049].
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined any of the well-known additives of Rana with the scavenger of Smith, in order to improve the process as desired.
Regarding claim 20, Rana teaches alkyl benzyl ammonium chloride surfactants [0075].  
Regarding claim 21, Rana teaches odorant addition [0012].
Regarding claims 24-25, Smith does not explicitly disclose the dosage of hemiformal added to the fluid.
However, Rana discloses a similar process for scavenging sulfide compositions using hemiformals.  Rana teaches using a dosage of 1-1,000,000 ppm [0089].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate dosage, such as that disclosed by Rana, for the benefit of obtaining the desired sulfide removal.

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:	
Smith excludes propanol/R3 group of claim 15.  Smith explicitly skips propanol
The person having ordinary skill in the art would not “at once envisage” propanol as an “alcohol having one hydroxy group”.
Regarding Applicant’s first argument, Smith teaches alcohols containing 1-6 hydroxy groups [0013], which would include c3 alcohol (propanol) and would result in the claimed composition.  The person having ordinary skill in the art would readily recognize propanol as an alcohol having 1 hydroxy groups.  Smith Examples of ethanol, methanol and butanol do not teach away from the broader disclosure of “an alcohol having 1 hydroxy group” [0013]. See MPEP 2123, II:  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding Applicant’s second argument, Examiner argues that the person having ordinary skill in the art would readily recognize propanol as a well-known “alcohol having 1 hydroxy group”.  Examiner notes that anybody with chemical background would at once envisage ethanol, methanol, propanol, and butanol as the most well-known alcohols having one hydroxy group.  Examiner notes that this would be evident upon viewing of prior art.  Please see references attached in the conclusion section, providing evidence that the person having ordinary skill in the art would readily recognize these compositions.  Further, it is not seen where Applicant has provided any evidence that a composition with propanol would behave differently than ethanol, methanol, or butanol.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2010/0116678) -teaches that as well known in the field of chemistry, alcohol is defined to be a hydrocarbon derivative in which a hydroxyl group is attached to a carbon atom [0019].  Monohydroxyl alcohols having one hydroxyl group include methanol, ethanol, propanol, butanol, pentanol, hexanol, etc [0020].
Bender (US 2007/0254222) – teaches that alcohol refers to alkyl moiety with one or more hydrogen atoms replaced with an OH group.  Primary alcohols are those containing one OH group, and include methanol, ethanol, propanol, butanol, hexanol, and the like [0062].
Woods (US 20080209799) – teaches that monohydric alcohols include but are not limited to methanol, ethanol, propanol, butanol, etc [0053].
Borsoff (US 2,430,858) – teaches various monohydric alcohols including methanol, ethanol, and propanol (see column 3).
Jones (US 2017/0066976) – of reference on IDS, teaches a similar scavenger composition.  Jones teaches R1 = C4-30 alkyl [0025].  The instant claims require R1= C1-3 alkyl.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771